UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1349


PATRICIA T. PATTERSON,

                Plaintiff – Appellant,

          v.

DANIEL SHEAROUS,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-02829-MBS)


Submitted:   June 1, 2010                  Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patricia T. Patterson, Appellant Pro Se.    Andrew Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patricia   T.     Patterson     appeals     the   district    court’s

order accepting the recommendation of the magistrate judge and

dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find

that   this    appeal    is   frivolous.         Accordingly,    we   dismiss      the

appeal    for     the    reasons        stated     by    the    district        court.

Patterson v.      Shearous,       No.    0:09-cv-02829-MBS        (D.S.C.        filed

Mar. 5;   entered        Mar.    8,     2010).          Additionally,      we     deny

Patterson’s motion for default judgment.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        DISMISSED




                                          2